         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 1 of 59




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 PAUL CULBERTSON, KATHY NEAL,
 KELLY ALLISON-PICKERING, JESSICA                   Case No.: 1:20-cv-3962-LJL (lead case)
 HAIMAN, ALEXANDER CABOT, BRIANA
 JULIUS, NICHELLE NEWLAND,                          Consolidated with
 BERNADETTE NOLEN, ALEXANDRIA                       Case No.: 1:20-cv-4129-LJL
 POLICHENA, and MARK NIEDELSON                      Case No.: 1:20-cv-4077-LJL
 individually and on behalf of all others           Case No.: 1:20-cv-4362-LJL
 similarly situated,                                Case No.: 1:20-cv-5070-LJL

                              Plaintiffs,

        v.                                          JURY TRIAL DEMANDED

 DELOITTE CONSULTING LLP,

                              Defendant.



          FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT


       Plaintiffs PAUL CULBERTSON, KATHY NEAL, KELLY ALLISON-PICKERING,

JESSICA HAIMAN, ALEXANDER CABOT, BRIANA JULIUS, NICHELLE NEWLAND,

BERNADETTE         NOLEN,      ALEXANDRIA         POLICHENA,        and   MARK      NIEDELSON

(collectively “Plaintiffs”), bring this class action individually and on behalf of others similarly

situated against Defendant Deloitte Consulting LLP (“Deloitte” or “Defendant”) seeking damages

and equitable relief as set forth below. All allegations made in this complaint are made based on

information and belief and investigation of counsel, except those allegations that pertain to

Plaintiffs, which are based on personal knowledge. Each allegation in this Complaint has

evidentiary support, or alternatively, pursuant to Rule 11(b)(3) of the Federal Rules of Civil

Procedure, is likely to have evidentiary support after a reasonable opportunity for further

investigation or discovery.
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 2 of 59




                                  NATURE OF THE ACTION

               Businesses that collect and store sensitive information about their customers have

a duty to safeguard that information and ensure it remains private. This responsibility is essential

where a business keeps and stores its customers’ highly personal information, such as their names,

email addresses, phone numbers, social security numbers, bank account and routing information.

Deloitte is one of those businesses.

               In the wake of the COVID-19 pandemic and as part of the federal government’s

Pandemic Unemployment Assistance (“PUA”) program, Deloitte formed contracts with various

state agencies—including the Ohio Department of Job and Family Services (“ODJFS”), the Illinois

Department of Employment Security (“IDES”), and the Colorado Department of Labor and

Employment (“CDLE”)—to help those states administer the PUA program by designing, building,

and maintaining web-based portals through which individuals may apply for unemployment

benefits and communicate with state agencies.

               Deloitte failed to take reasonable and adequate measures to secure the personally

identifiable information (“PII”) of Plaintiffs, their dependents, and similarly situated individuals

(the Class Members, as defined below), in the course of designing, building, administering,

operating, and maintaining computerized unemployment systems for multiple state agencies.

               In May 2020, ODJFS, IDES, and CDLE publicly confirmed that Deloitte’s web-

portal exposed the PII of applicants in their states (the “Breach”).

               Because of Deloitte’s failure to exercise due care, members of the public were able

to access unemployment applicants’ PII, including social security numbers. As a result, Plaintiffs

and the Class Members have been injured through the loss of control of their PII, the need to spend




                                                -2-
          Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 3 of 59




time to take appropriate steps to mitigate their injuries, and the actual, heightened, and/or imminent

risk of identity theft or fraud.

                                             PARTIES

Paul Culbertson

                Plaintiff PAUL CULBERTSON (“Culbertson”) is an adult who resides in and is a

citizen of Akron, Ohio.

                Plaintiff Culbertson applied for unemployment benefits on April 26, 2020 through

the PUA web-portal created and maintained by Deloitte for Ohio residents. As required by the

web-portal, Culbertson submitted to the site his PII, including his Social Security number, his

street address, date of birth, and employer information.

                Culbertson’s PII was left publicly accessible.

                On or about May 20, 2020, Culbertson received correspondence from ODJFS

confirming the Breach, and noting that his name, social security number, and street address

associated with his PUA claim had been compromised. (A copy of this email is attached hereto as

Exhibit A.)

                As a result of Culbertson’s data being exposed in this Breach, Culbertson has spent

approximately three hours reviewing his bank statements, credit card statements, and credit

history. He spent approximately one hour travelling to and spending time at his bank to gather and

review bank statements. He also made three phone calls to ODJFS seeking assistance regarding

the Breach, but he spent approximately 30 minutes waiting on hold and was unable to connect with

a representative. He continues to monitor his banking and financial statements and credit history

for abnormal activity.




                                                -3-
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 4 of 59




               Culbertson has not previously been subject to identity theft, and he is not aware of

any prior compromise of his PII in a prior data breach incident. As a consumer concerned with

data theft, data breaches, and financial criminal activity, Culbertson has taken considerable steps

to protect his identity and maintain his privacy prior to the Breach and since the Breach. Culbertson

has refrained from transmitting unencrypted PII over the internet or any other unsecured source.

Culbertson also stores any and all documents containing his PII in a safe and secure physical

location, and destroyed any documents he receives in the mail that contain any of his PII, or that

may contain any information that could otherwise be used to steal his identity.

Kathy Neal

               Plaintiff KATHY NEAL (“Neal”) is an adult who resides in and is a citizen of

Streamwood, Illinois.

                In May 2020, Neal applied for unemployment benefits through the PUA web-

portal created and maintained by Deloitte for Illinois residents. As required by the web-portal,

Neal submitted to the site PII, including her name, Social Security number, driver’s license,

number, residential address, mailing address, telephone number, birth date, employment history

for the last 18 months (which includes names of all employers, employer addresses, employer

telephone numbers, reasons she stopped working for her employers, employment start and end

dates), her bank routing number and account number

               Neal’s PII was left publicly accessible. On May 21, 2020, Neal received

correspondence from Deloitte confirming the Breach, and noting that her name, social security

number, and street address associated with her PUA claim had been compromised. (A copy of this

email is attached hereto as Exhibit B.)




                                                -4-
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 5 of 59




               As a result of Neal’s data being exposed in this Breach, credit inquiries were made

in Neal’s name to open accounts that she did not authorize. By way of example, on or about May

22, 2020, Neal received notice of credit inquiries in Neal’s name without her consent with

Westlake Financial Services. A few weeks after the Breach, Neal received notice of credit inquiries

in Neal’s name without her consent with FingerHut.

               As a result of this fraudulent activity soon after the Breach, Neal’s credit score

dropped drastically, and she spent time filing disputes with Equifax, TransUnion and Experian.

After signing up for the Deloitte credit monitoring offer, Neal subsequently received an email from

Experian that there was fraudulent activity with regard to her email account.




Kelley Allison-Pickering




                                               -5-
Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 6 of 59




                             -6-
          Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 7 of 59




                Plaintiff JESSICA HAIMAN (“Haiman”) is an adult who resides in and is a citizen

of Aurora, Illinois.

                On March 28, 2020, Haiman applied for unemployment benefits through the PUA

web-portal created and maintained by Deloitte for Illinois residents. As required by the web-portal,

Haiman submitted to the site PII, including her Social Security number and her street address.

                Haiman’s PII was left publicly accessible.

                As a result of Haiman’s data being exposed in this Breach, Haiman did not receive

her bi-weekly unemployment payment on June 16, 2020. On that day, Haiman learned that another

bank account was opened in her name, resulting in the diversion of this unemployment payment

to this fraudulently constructed direct deposit account.

                On or about June 17, 2020, Haiman received notice about the Breach from IDES.

                As a result of her PII being stolen in this Breach, Haiman has spent over 50 hours

making numerous calls to IDES attempting to recover the missing unemployment payment, filling

out and filing a police report, reviewing transactions and adding protection to her bank account,

and drafting and submitting an affidavit for a subpoena to the bank. Haiman still has not recovered

the unemployment payment diverted to the fraudulently constructed direct deposit account.

                Haiman has not previously been subject to identity theft, and she is not aware of

any prior compromise of her PII in a data breach incident. As a consumer concerned with data

theft, data breaches, and financial criminal activity, Haiman has taken considerable steps to protect

her identity and maintain her privacy prior to the Breach and since the Breach. Haiman has




                                                -7-
          Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 8 of 59




refrained from transmitting unencrypted PII over the internet or any other unsecured source.

Haiman stores any and all documents containing her PII in a safe and secure physical location, and

destroyed any documents she receives in the mail that contain any of her PII, or that may contain

any information that could otherwise be used to steal her identity. It was only after Defendant’s

Breach that Haiman experienced the above-described instance of identity theft.

Alexander Cabot

               Plaintiff ALEXANDER CABOT (“Cabot”) is an adult who resides in and is a

citizen of Chicago, Illinois.

               Cabot applied for unemployment benefits on May 11, 2020 through the PUA web-

portal created and maintained by Deloitte for Illinois residents. As required by the web-portal,

Cabot submitted to the site PII, including his Social Security number, his street address, and his

bank account information.

               Cabot’s PII was left publicly accessible.

               On or about May 21, 2020, Cabot received correspondence from IDES confirming

the Breach, and noting that his name, social security number, and street address associated with

his PUA claim had been compromised. (A copy of this email is attached hereto as Exhibit D.)

               As a result of Cabot’s data being exposed in this Breach, Cabot has made dozens

of telephone calls, emails, and faxes to IDES, governor’s office, and state representatives seeking

assistance regarding the Breach. Cabot has also experienced suspicious activities since the Breach.

On two occasions, Cabot received telephone calls about the processing an unknown auto loan.

When Cabot called the number back, he received a message that the mailbox was no longer

receiving calls.




                                               -8-
          Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 9 of 59




                Cabot has also paid to review his credit report, continued to pay for a credit

monitoring service, and spent a substantial amount of time reviewing his bank statements for

fraudulent activity.

                Cabot has not previously been subject to identity theft, and he is not aware of any

prior compromise of his PII in a data breach incident. As a consumer concerned with data theft,

data breaches, and financial criminal activity, Cabot has taken considerable steps to protect his

identity and maintain his privacy prior to the Breach and since the Breach. Cabot has refrained

from transmitting unencrypted PII over the internet or any other unsecured source. Cabot stores

any and all documents containing his PII in a safe and secure physical location, and destroyed any

documents he receives in the mail that contain any of his PII, or that may contain any information

that could otherwise be used to steal his identity.

Briana Julius




                                                 -9-
Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 10 of 59




                             - 10 -
       Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 11 of 59




Nichelle Newland




                                    - 11 -
Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 12 of 59




                             - 12 -
Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 13 of 59




                             - 13 -
Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 14 of 59




                             - 14 -
Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 15 of 59




                             - 15 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 16 of 59




               Plaintiff ALEXANDRIA POLICHENA (“Polichena”) is an adult who resides in

and is a citizen of Garrettsville, Ohio.

               Polichena applied for benefits on May 13, 2020 through the PUA web-portal

created and maintained by Deloitte for Ohio residents. As required by the web-portal, Polichena

submitted to the site her PII information, including her Social Security number, her street address,

and date of birth.

               Polichena’s PII was left publicly accessible.

               On or about May 20, 2020, Polichena received correspondence from ODJFS

confirming the Breach and noting that her name, social security number, and street address

associated with her PUA claim had been compromised. (A copy of this email is attached hereto as

Exhibit H.)

               After receiving this email, Polichena signed up for Lifelock on May 21, 2020, at a

cost of $21.99 per month.

               Polichena also spent time reviewing her bank statements and credit reports from

Experian, Equifax, and TransUnion since the Breach, and has closed her back accounts and

reopened new accounts as a result of the Breach (a process that took multiple trips to the bank and

took several hours to accomplish).

               Prior to receiving notification of the Breach, Polichena had not previously been

subject to any identity theft. She has had a CreditKarma.com account since early 2018, yet had

not received any notifications from CreditKarma.com of any compromises on her credit, and she

is not aware of any prior compromise of her PII in a data breach incident.




                                               - 16 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 17 of 59




Mark Niedelson

               Plaintiff MARK NIEDELSON (“Niedelson”) is an adult who resides in and is a

citizen of Chicago, Illinois.

               Niedelson applied for unemployment benefits on May 11, 2020 through the PUA

web-portal created and maintained by Deloitte for Ohio residents. As required by the web-portal,

Niedelson submitted to the site PII, including his Social Security number, street address, phone

number, bank routing and account information.

               Niedelson’s PII was left publicly accessible.

               On or about May 21, 2020, Niedelson received correspondence from the IDES

confirming the Breach, and noting that the name, social security number, and street address

associated with his PUA claim had been compromised. (A copy of this email is attached hereto as

Exhibit I.)

               Niedelson has experienced suspicious activity since he received notification of the

Breach. On June 6, 2020, Niedelson received five notices from his bank stating that his phone

number and email address of record on his accounts had been changed. Niedelson did not




                                              - 17 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 18 of 59




authorize these changes. After multiple emails and calls to his bank, he was advised by his bank

to immediately close all of his accounts. Niedelson then had to drive to the bank to set up new

accounts the following Monday.

               Since receiving notification of the Breach, Niedelson has also experienced

unauthorized charges on his Costco Visa Credit Card. He had to work to have those charges

reversed and a new card issued.

               As a result of his data being exposed in the Breach, Niedelson has spent

approximately five to ten hours per week checking his statements for fraudulent activity on paper

and over the phone, travelling to and from his bank to open new accounts, obtaining a credit freeze,

and communicating with police. He continues to monitor his financial statements and credit history

for abnormal activity because of the Breach.

               Niedelson had never had any issues with identity theft prior to receiving notice of

the Breach and is not aware of any prior compromise of his PII in a data breach incident. As a

consumer concerned with data theft, data breaches, and financial criminal activity, Niedelson has

taken considerable steps to protect his identity and maintain his privacy prior to the Breach and

since the Breach. Niedelson has refrained from transmitting unencrypted PII over the internet or

any other unsecured source. Niedelson stores any and all documents containing his PII in a safe

and secure physical location, and has destroyed any documents he receives in the mail that contain

any of his PII, or that may contain any information that could otherwise be used to steal his identity.

Deloitte Consulting LLP

               Defendant DELOITTE CONSULTING LLP is a limited liability partnership

organized under the laws of Delaware and registered to operate in New York State. Its headquarters




                                                - 18 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 19 of 59




and principal place of business is located in this District at 30 Rockefeller Plaza, New York,

NY 10112.

               In May 2020, officials from ODJFS, IDES, and CDL publicly confirmed that their

computerized unemployment systems designed, built and maintained by Deloitte allowed public

access to applicants’ and their dependents’ PII, including social security numbers, thereby

exposing sensitive private data of an unknown number of people who had recently filed for

unemployment benefits to unauthorized persons. Upon information and belief, Plaintiffs believe

the number of unemployment applicants and their dependents whose PII was exposed numbers in

the hundreds of thousands.

                                 JURISDICTION AND VENUE

               The jurisdiction of this Court is founded upon 28 U.S.C. § 1332(d) (Class Action

Fairness Act) in that this is a putative class action with more than 100 class members, more than

$5 million in controversy, and the requisite diversity of citizenship.

               Venue is appropriate pursuant to 28 U.S.C. § 1391. A substantial portion of the

events and conduct giving rise to the violations alleged in this Complaint occurred in this District.

               This Court has personal jurisdiction over Defendant because it has continuous and

systematic contacts with this forum, maintains its corporate headquarters in this District, and the

events giving rise to this matter arose out of those contacts.

                             STATEMENT OF COMMON FACTS

                         Deloitte’s Administration of the PUA Program

               Pandemic Unemployment Assistance is a federal program that expands

unemployment insurance eligibility to self-employed workers, freelancers, independent

contractors, and part-time workers impacted by the coronavirus pandemic in 2020. PUA is one of




                                                - 19 -
          Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 20 of 59




the programs established by the Coronavirus Aid, Relief, and Economic Security (“CARES”) Act,

a $2 trillion coronavirus emergency stimulus package that President Trump signed into law on

March 27, 2020. The CARES Act expands states’ ability to provide unemployment insurance to

many workers affected by COVID-19, including people who would not otherwise be eligible for

unemployment benefits.

                 Unemployment benefits are provided and administered by state governments. Some

state governments—including those of Ohio, Illinois, and Colorado—contract with private

companies to provide unemployment insurance solutions such as claims services, wage

determinations, benefit payments control, reporting services, administrative services, and

document management services. 1

                 Deloitte is a private company that provides public sector labor and employment

services to states, including unemployment insurance solutions.




                 The system was built to collect all information needed for individuals to apply for

PUA benefits, including sensitive PII such as names, addresses, and social security numbers of

applicants and their dependents.

                 Deloitte knew that individuals, like Plaintiffs and absent Class Members, who

applied for PUA benefits through its web-portals entrusted it with sensitive PII, and that

safeguarding such information was vitally important.




1
  Deloitte, Public Sector Labor and Employment services | uFACTS, https://www2.deloitte.com/us/en/pages/public-
sector/solutions/unemployment-insurance-services.html (last visited July 23, 2020).




                                                    - 20 -
          Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 21 of 59




                 The web-portals Deloitte designed for Ohio, Illinois, and Colorado were each

activated on or around Mid-April through May 12, 2020.

                            The Value of Personal Identifying Information

                 It is well known that PII, including social security numbers and financial account

information in particular, is an invaluable commodity and a frequent target of hackers.

                 According to Javelin Strategy & Research, in 2017 alone over 16.7 million

individuals were affected by identity theft, causing $16.8 billion to be stolen. 2

                 Consumers place a high value not only on their PII, but also on the privacy of that

data. This is because identity theft causes “significant negative financial impact on victims” as

well as severe distress and other strong emotions and physical reactions. 3

                 Consumers are particularly concerned with protecting the privacy of their financial

account information and social security numbers, which are the “secret sauce” that is “as good as

your DNA to hackers.”4 There are long-term consequences to data breach victims whose social

security numbers are taken and used by hackers. Even if they know their social security numbers

have been accessed, Plaintiffs and Class Members cannot obtain new numbers unless they become

a victim of social security number misuse. Even then, the Social Security Administration has




2
  Javelin Strategy & Research, Identity Fraud Hits All Time High With 16.7 Million U.S. Victims in 2017, According
to New Javelin Strategy & Research Study (Feb. 6, 2018), https://www.javelinstrategy.com/press-release/identity-
fraud-hits-all-time-high-167-million-us-victims-2017-according-new-javelin (last visited July 23, 2020).
3
 Identity      Theft      Resource        Center,     Identity    Theft:     The      Aftermath       2017,
https://www.ftc.gov/system/files/documents/public_comments/2017/10/00004-141444.pdf (last visited July 23,
2020).
4
  Cameron Huddleston, How to Protect Your Kids From the Anthem Data Breach, Kiplinger, (Feb. 10, 2015),
https://www.kiplinger.com/article/credit/T048-C011-S001-how-to-protect-your-kids-from-the-anthem-data-
brea.html (last visited July 23, 2020).




                                                     - 21 -
          Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 22 of 59




warned that “a new number probably won’t solve all [] problems … and won’t guarantee … a

fresh start.”5

                 The PII of minors (like the dependents of many Class Members, including Julius’s

son, can be used to receive illicit gains through methods such as credit card fraud with newly

created accounts. The fact that a minor’s social security numbers has not yet been used for financial

purposes actually makes it more valued by hackers rather than less. The “blank slate” credit file of

a child is much less limited than the potentially low credit score of an adult. Social security

numbers that have never been used for financial purposes are uniquely valuable as thieves can pair

them with any name and birthdate. After that happens, thieves can open illicit credit cards or even

sign up for government benefits. 6

                                  Industry Standards for Data Security

                 As an accounting organization with an acute interest in maintaining the

confidentiality of its clients’ information, Defendant is well aware of the numerous data breaches

that have occurred throughout the United States and its responsibility for safeguarding users’ PII.

                  Deloitte represents to its customers that it possesses robust security features to

protect PII. Deloitte assures Plaintiffs and Class Members that it “use[s] a range of physical,

electronic and managerial measures to ensure that we keep your personal information secure,

accurate and up to date” and that “[s]afeguarding confidential information is core to the services




5
 Social Security Admin., Identity Theft and Your Social Security Number, at 6-7, https://www.ssa.gov/pubs/EN-05-
10064.pdf (last visited July 23, 2020).
6
  Richard Power, “Child Identity Theft: New Evidence Indicates Identity Thieves are Targeting Children for Unused
Social Security Numbers,” Carnegie Mellon CyLab, https://www.cylab.cmu.edu/_files/pdfs/reports/2011/child-
identity-theft.pdf (last visited July 23, 2020).




                                                     - 22 -
             Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 23 of 59




Deloitte member firms provide. Deloitte is committed to protecting confidential and personal data

including that of Deloitte clients and third parties.”7

                    Deloitte also promotes its ability to protect PII through its Global Confidentiality

and Privacy Office which purportedly “helps foster a culture across Deloitte that emphasizes the

importance of protecting confidential and personal data … sets guidelines, develops procedures,

provides consultation and training, and assesses the effectiveness of controls relating to

confidentiality and privacy.”8

                    Deloitte further represents that its Global Cybersecurity Office “works with the

Deloitte Global Confidentiality and Privacy Office, as well as Deloitte confidentiality, privacy and

cybersecurity professionals around the world to execute an aggressive strategy designed to …

[i]mplement and sustain leading practice technology safeguards to protect confidential and

personal data … and [r]educe the risk of unauthorized exposure of confidential or personal data.” 9

                    In light of the numerous high-profile data breaches targeting companies like Target,

Neiman Marcus, eBay, Anthem, and Equifax, Defendant is, or reasonably should have been, aware

of the importance of safeguarding PII, as well as of the foreseeable consequences of its systems

being breached.

                    Security standards commonly accepted among businesses that store PII using the

internet include, without limitation:

                    a.       Maintaining a secure firewall configuration;




7
    https://www2.deloitte.com/global/en/legal/privacy.html (last accessed July 21, 2020).
8
 https://www2.deloitte.com/global/en/pages/about-deloitte/articles/information-security-privacy-
confidentiality.html (last accessed July 21, 2020).
9
    Id.




                                                         - 23 -
          Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 24 of 59




                 b.      Maintaining appropriate design, systems, and controls to limit user access

                         to certain information as necessary;

                 c.      Monitoring for suspicious or irregular traffic to servers;

                 d.      Monitoring for suspicious credentials used to access servers;

                 e.      Monitoring for suspicious or irregular activity by known users;

                 f.      Monitoring for suspicious or unknown users;

                 g.      Monitoring for suspicious or irregular server requests;

                 h.      Monitoring for server requests for PII;

                 i.      Monitoring for server requests from VPNs; and

                 j.      Monitoring for server requests from Tor exit nodes.

                 The U.S. Federal Trade Commission (“FTC”) publishes guides for businesses for

cybersecurity10 and protection of PII11 which includes basic security standards applicable to all

types of businesses.



                 a.      Identify all connections to the computers where you store sensitive

                         information.

                 b.      Assess the vulnerability of each connection to commonly known or

                         reasonably foreseeable attacks.

                 c.      Do not store sensitive consumer data on any computer with an internet

                         connection unless it is essential for conducting their business.



10
  Start with Security: A Guide for Business, FTC (June 2015), https://www.ftc.gov/system/files/ documents/plain-
language/pdf0205-startwithsecurity.pdf (last visited July 23, 2020).
11
  Protecting Personal Information: A Guide for Business, FTC (Oct. 2016), https://www.ftc.gov/
system/files/documents/plain-language/pdf-0136_proteting personalinformation.pdf (last visited July 23, 2020).




                                                     - 24 -
Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 25 of 59




    d.    Scan computers on their network to identify and profile the operating

          system and open network services. If services are not needed, they should

          be disabled to prevent hacks or other potential security problems. For

          example, if email service or an internet connection is not necessary on a

          certain computer, a business should consider closing the ports to those

          services on that computer to prevent unauthorized access to that machine.

    e.    Pay particular attention to the security of their web applications—the

          software used to give information to visitors to their websites and to retrieve

          information from them. Web applications may be particularly vulnerable to

          a variety of hack attacks

    f.    Use a firewall to protect their computers from hacker attacks while it is

          connected to a network, especially the internet.

    g.    Determine whether a border firewall should be installed where the

          business’s network connects to the internet. A border firewall separates the

          network from the internet and may prevent an attacker from gaining access

          to a computer on the network where sensitive information is stored. Set

          access controls—settings that determine which devices and traffic get

          through the firewall—to allow only trusted devices with a legitimate

          business need to access the network. Since the protection a firewall provides

          is only as effective as its access controls, they should be reviewed

          periodically.

    h.    Monitor incoming traffic for signs that someone is trying to hack in. Keep

          an eye out for activity from new users, multiple log-in attempts from




                                  - 25 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 26 of 59




                         unknown users or computers, and higher-than-average traffic at unusual

                         times of the day.

                i.       Monitor outgoing traffic for signs of a data breach. Watch for unexpectedly

                         large amounts of data being transmitted from their system to an unknown

                         user. If large amounts of information are being transmitted from a business’

                         network, the transmission should be investigated to make sure it is

                         authorized.

                The FTC has brought enforcement actions against businesses for failing to

adequately and reasonably protect customer information, treating the failure to employ reasonable

and appropriate measures to protect against unauthorized access to confidential consumer data as

an unfair act or practice prohibited by Section 5 of the Federal Trade Commission Act, 15 U.S.C.

§ 45. Orders resulting from these actions further clarify the measures businesses must take to meet

their data security obligations.12

                Because Deloitte was entrusted with applicants’ PII, it had, and has, a duty to

applicants to keep their PII secure.

                Applicants, such as Plaintiffs and the Class, reasonably expect that when they

provide PII to a company, the company will safeguard their PII.

                Nonetheless, Defendant failed to upgrade and maintain its data security systems in

a meaningful way so as to prevent the data breach. Had Defendant properly maintained its systems

and adequately protected them, it could have prevented the data breach.




12
  Federal Trade Commission, Privacy and Security Enforcement: Press Releases, https://www.ftc.gov/news-
events/media-resources/protecting-consumer-privacy/privacy-security-enforcement (last visited July 15, 2020).




                                                   - 26 -
          Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 27 of 59




                 Despite lacking appropriate safeguards to protect unemployment applicants’ PII,

the web-portal designed by Deloitte and used by at least Ohio, Illinois, and Colorado in the

administration of the PUA program was activated on or around mid-April to May 12, 2020.

                                               The Data Breach

                 On May 15, 2020, Illinois State Representative Terri Bryant sent a letter to Illinois

Governor Pritzker notifying him that a constituent “stumbled upon” a spreadsheet on the IDES

portal containing PII of “thousands of employment applicants”—including names, addresses,

social security numbers, and unemployment claim ID numbers. 13

                 On May 17, 2020, officials from IDES confirmed that IDES was aware of a

software “glitch” in the new PUA system designed and maintained by Deloitte that made “some

private information publicly available for a short time and worked to immediately remedy the

situation.”14

                 On May 18, 2020, officials from CDLE confirmed that it too experienced a “data

access issue” with the new PUA system, which allowed strangers to view applicants’ PII. 15 The

CDLE assured, however, that “[o]ur vendor partner Deloitte worked swiftly once the unauthorized

access was identified and fixed the issue within one hour.” 16




13
  https://repbryant.com/2020/05/16/rep-bryant-demands-governor-answer-questions-involving-potential-massive-
ides-unemployment-applicant-data-breach (last visited July 23, 2020).
14
  https://patch.com/illinois/across-il/illinois-unemployment-website-glitch-leaks-personal-information (last visited
July 23, 2020).
15
  https://www.kktv.com/content/news/Colorado-Labor-Department-confirms-brief-data-exposure-for-pandemic-
unemployment-claimants-570633261.html (last visited July 23, 2020).
16
  https://www.kktv.com/content/news/Colorado-Labor-Department-confirms-brief-data-exposure-for-pandemic-
unemployment-claimants-570633261.html (last visited July 23, 2020).




                                                      - 27 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 28 of 59




                  On May 20, 2020, ODJFS notified PUA program claimants by email that a security

vulnerability in the PUA system designed and maintained by Deloitte allowed third party access

to their names, social security number, and home address.

                  Plaintiffs each became aware of the data breach upon receipt of notice from their

state’s agency.

                  As a result of being notified of the data breach, Plaintiffs have been forced to take

multiple precautionary steps to protect themselves and their property in an effort to avoid

becoming a victim of identity fraud. These steps include, for example, reviewing bank statements,

credit card statements and credit histories, attempting to recover missing unemployment payments,

filling out and filing police reports, reviewing transactions and adding protection to bank accounts,

calling the various state departments of employment security, and enrolling in credit monitoring

services. Plaintiffs have also experienced suspicious activity subsequent to the data breach,

including unrequested credit inquiries, and fraud activity on email accounts, bank accounts, and

Netspend accounts.

                  Defendant itself acknowledged the imminent harm caused by the data breach, as it

is offering 12 months of free credit monitoring to all PUA unemployment applicants in the affected

states. This credit monitoring is insufficient to protect Plaintiffs as there is often a substantial time

lag between when harm occurs and when it is discovered. 17 For example, according to a 2017




17
  See Personal Information: Data Breaches Are Frequent, but Evidence of Resulting Identity Theft Is Limited;
However, the Full Extent Is Unknown,” at 29, U.S. Government Accountability Office, June 2007, available at
https:/www.gao.gov/new.items/d07737.pdf (last visited July 23, 2020).




                                                   - 28 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 29 of 59




study, “the amount of fraud committed based on data breach data that is 2-6 years old ha[d]

increased by nearly 400% over the last 4 years.” 18

                Plaintiffs bring this class action against Defendant for its failure to properly secure

and safeguard the PII described above.

                Defendant’s substandard security practices were a direct and proximate cause of the

massive data breach compromising the PII of hundreds of thousands of Americans.

                Defendant failed to prevent the data breach because it did not adhere to commonly

accepted security standards and failed to detect that its databases were subject to a security breach.

                As a direct and proximate result of Defendant’s actions and omissions in failing to

protect Plaintiffs’ PII, Plaintiffs and Class Members have been damaged.

                Plaintiffs and Class Members have been placed at a substantial risk of harm in the

form of credit fraud or identity theft and have incurred and will likely incur additional damages in

order to prevent and mitigate credit fraud or identity theft. The information exposed in the data

breach is, by its very nature, the information necessary to obtain unemployment benefits, apply for

and obtain lines of credit, and myriad financially-related activities.

                In addition to the irreparable damage that may result from the theft of PII, Plaintiffs,

Class Members, and identity theft victims must spend numerous hours and their own money

repairing the impact to their credit. After conducting a study, the Department of Justice’s Bureau

of Justice Statistics found that identity theft victims “reported spending an average of about 7 hours

clearing up the issues” and resolving the consequences of fraud in 2014. 19


18
  Brian Stack, “Here’s How Much Your Personal Information is Selling for on the Dark Web,” Experian (Dec. 6,
2017), https://www.experian.com/blogs/ask-experian/heres-how-much-your-personal-information-is-selling-for-on-
the-dark-web (last visited July 22, 2020).
19
   U.S. Department of Justice, Victims of Identity Theft, 2014 (Revised November 13, 2017), available at
http://www.bjs.gov/content/pub/pdf/vit14.pdf (last visited July 15, 2020).




                                                    - 29 -
             Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 30 of 59




                     In addition to fraudulent charges and damage to their credit, Plaintiffs and Class

Members will spend substantial time and expense (a) monitoring their accounts to identify

fraudulent or suspicious charges; (b) cancelling and reissuing cards; (c) purchasing credit

monitoring and identity theft prevention services; (d) filing police reports; (e) attempting to

withdraw funds linked to compromised, frozen accounts; (f) removing withdrawal and purchase

limits on compromised accounts; (g) traveling to and communicating with financial institutions to

dispute fraudulent charges or to review account information; (h) resetting automatic billing

instructions; (h) freezing and unfreezing credit bureau account information; (j) cancelling and re-

setting automatic payments as necessary; and (k) paying late fees and declined payment penalties

as a result of failed automatic payments.

                      Additionally, Plaintiffs and Class Members have suffered or are at increased risk

      of suffering from, inter alia, the loss of the opportunity to control how their PII is used, the

       diminution in the value and/or use of their PII entrusted to Defendant, and loss of privacy.

                                              CLASS ALLEGATIONS

                     Plaintiffs bring this Complaint on behalf of themselves and the following Classes: 20

                     The Nationwide Class: All persons in the United States whose PII was
                     compromised or exposed as a result of the Breach.

                     The Ohio Class: All persons in the State of Ohio whose PII was
                     compromised or exposed as a result of the Breach.

                     The Illinois Class: All persons in the State of Illinois whose PII was
                     compromised or exposed as a result of the Breach.

                     The Colorado Class: All persons in the State of Colorado whose PII was
                     compromised or exposed as a result of the Breach.




20
     Plaintiffs reserve the right to amend the Class definitions and to add subclasses as necessary.




                                                           - 30 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 31 of 59




                The Class definition specifically excludes: (a) any persons or other entities

currently related to or affiliated with Defendant; (b) any Judge presiding over this action and

members of his or her family, members of their judicial staff, and any Judge sitting in the presiding

court system who may hear an appeal of any judgment entered; and (c) all persons who properly

execute and file a timely request for exclusion from the Class.

                Class-wide adjudication of Plaintiffs’ claims is appropriate because Plaintiffs can

prove the elements of their claims on a class-wide basis using the same evidence as would be used

to prove those elements in individual actions asserting the same claims.

                Numerosity: The Class Members are so numerous that joinder of individual claims

is impracticable. Since the COVID-19 pandemic, approximately 38.6 million U.S. residents have

filed for unemployment. Although the precise number is not yet known to Plaintiffs, Plaintiffs

reasonably approximate that the number of Class Members is in the hundreds of thousands. 21 The

Class Members can be readily identified through Defendant’s records.

                Commonality: There are significant questions of fact and law common to the Class

Members. These issues include but are not limited to:

                a.      Whether Defendant owed a duty or duties to Plaintiffs and Class Members

                        to exercise due care in collecting, storing, safeguarding, and obtaining their

                        PII;

                b.      Whether Defendant breached that duty or those duties;




21
   See, e.g., https://www.nbcnews.com/business/economy/unemployment-claims-state-see-how-covid-19-has-
destroyed-job-n1183686 (total unemployment claims since March 14, 2020: 407,861 in Colorado; 1,039,231 in
Illinois; and 1,219,870 in Ohio )(last accessed May 21, 2020).




                                                 - 31 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 32 of 59




               c.      Whether Defendant failed to establish appropriate administrative, technical,

                       and physical safeguards to ensure the security and confidentiality of records

                       to protect against known and anticipated threats to security;

               d.      Whether the security provided by Defendant was satisfactory to protect

                       customer information as compared to industry standards;

               e.      Whether Defendant misrepresented or failed to provide adequate

                       information to customers regarding the type of security practices used;

               f.      Whether Defendant knew or should have known that it did not employ

                       reasonable measures to keep Plaintiffs’ and Class Members’ PII secure and

                       prevent loss or misuse of that PII;

               g.      Whether Defendant acted negligently in connection with the monitoring and

                       protecting of Plaintiffs’ and Class Members’ PII;

               h.      Whether Defendant’s conduct was intentional, willful, or negligent;

               i.      Whether Defendant violated any and all statutes and/or common law listed

                       herein;

               j.      Whether Plaintiffs and Classes Members suffered damages as a result of

                       Defendant’s conduct, omissions, or misrepresentations; and

               k.      Whether Plaintiffs and Class Members are entitled to injunctive,

                       declarative, and monetary relief as a result of Defendant’s conduct.

               Typicality: Plaintiffs’ claims are typical of the claims of the Class. Plaintiffs and all

Class Members have been adversely affected and damaged in that Defendant failed to adequately

protect their PII to the detriment of Plaintiffs and the Class.




                                                 - 32 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 33 of 59




                Adequacy of Representation: Plaintiffs will fairly and adequately represent the

Class because they have the Class Members’ best interests in mind, their individual claims are co-

extensive with those of the Class, and they are represented by qualified counsel experienced in

class action litigation of this nature.

                Superiority: A class action is superior to other available methods for the fair and

efficient adjudication of these claims because individual joinder of the claims of all Class Members

is impracticable. Many Class Members are without the financial resources necessary to pursue this

matter. Even if some Class Members could afford to litigate their claims separately, such a result

would be unduly burdensome to the courts in which the individualized cases would proceed.

Individual litigation increases the time and expense of resolving a common dispute concerning

Defendant’s actions toward an entire group of individuals. Class action procedures allow for far

fewer management difficulties in matters of this type and provide the unique benefits of unitary

adjudication, economies of scale, and comprehensive supervision over the entire controversy by a

single judge in a single court.

                The Class may be certified pursuant to Rule 23(b)(2) of the Federal Rules of Civil

Procedure because Defendant has acted on grounds generally applicable to the Class, thereby

making final injunctive relief and corresponding declaratory relief appropriate with respect to the

claims raised by the Class.

                The Class may also be certified pursuant to Rule 23(b)(3) of the Federal Rules of

Civil Procedure because questions of law and fact common to Class Members will predominate

over questions affecting individual members, and a class action is superior to other methods for

fairly and efficiently adjudicating the controversy and causes of action described in this Complaint.




                                               - 33 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 34 of 59




                Particular issues under Rule 23(c)(4) are appropriate for certification because such

claims present particular, common issues, the resolution of which would advance the disposition

of this matter and the parties’ interests therein.

                                              COUNT I

                                           NEGLIGENCE

               (Brought on behalf of the Nationwide Class, or, in the alternative,
                   the Ohio Class, the Illinois Class and the Colorado Class)

                Plaintiffs repeat and reaffirm, as if fully set forth, the allegations of paragraphs 1

through 141.

                Defendant owed a duty of care to Plaintiffs and Class Members to use reasonable

means to secure and safeguard the entrusted PII, to prevent its unauthorized access and disclosure,

to guard it from theft, and to detect any attempted or actual breach of its systems. These common

law duties existed because Plaintiffs and Class Members were the foreseeable and probable victims

of any inadequate security practices. In fact, not only was it foreseeable that Plaintiffs and Class

Members would be harmed by the failure to protect their PII because hackers routinely attempt to

steal such information and use it for nefarious purposes, Defendant knew that it was more likely

than not Plaintiffs and other Class Members would be harmed by such exposure of their PII.

                Defendant’s duties to use reasonable security measures also arose as a result of the

special relationship that existed between Defendant, on the one hand, and Plaintiffs and Class

Members, on the other hand. The special relationship arose because Plaintiffs and Class Members

entrusted Defendant with their PII as part of process for applying for unemployment insurance.

Defendant alone could have ensured that its data security systems and practices were sufficient to

prevent or minimize the data breach.




                                                 - 34 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 35 of 59




                 Defendant’s duties to use reasonable data security measures also arose under

Section 5 of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 45, which prohibits

“unfair . . . practices in or affecting commerce,” including, as interpreted and enforced by the FTC,

the unfair practice of failing to use reasonable measures to protect PII. Various FTC publications

and data security breach orders further form the basis of Defendant’s duties. In addition, individual

states have enacted statutes based upon the FTC Act that also created a duty.

                 Defendant breached the aforementioned duties when it failed to use security

practices that would protect the PII provided to it by Plaintiffs and Class Members, thus resulting

in unauthorized exposure and third party access to the Plaintiffs’ and Class Members’ PII.

                 Defendant further breached the aforementioned duties by failing to design, adopt,

implement, control, manage, monitor, update, and audit its processes, controls, policies,

procedures, and protocols to comply with the applicable laws and safeguard and protect Plaintiffs’

and Class Members’ PII within its possession, custody, and control.

                 As a direct and proximate cause of failing to use appropriate security practices,

Plaintiffs’ and Class Members’ PII was exposed, disseminated and made available to unauthorized

third parties.

                 Defendant admitted that Plaintiffs’ and Class Members’ PII was wrongfully

disclosed as a result of the breach.

                 The breach caused direct and substantial damages to Plaintiffs and Class Members,

as well as the possibility of future and imminent harm through the dissemination of their PII and

the greatly enhanced risk of credit fraud or identity theft.

                 By engaging in the forgoing acts and omissions, Defendant committed the common

law tort of negligence. For all the reasons stated above, Defendant’s conduct was negligent and




                                                - 35 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 36 of 59




departed from reasonable standards of care including by, but not limited to: failing to adequately

limit access to and protect the PII; failing to conduct regular security audits; and failing to provide

adequate and appropriate supervision of persons having access to Plaintiffs’ and Class Members’

PII.

                But for Defendant’s wrongful and negligent breach of its duties owed to Plaintiffs

and Class Members, their PII would not have been compromised.

                Neither Plaintiffs nor Class Members contributed to the breach or subsequent

misuse of their PII as described in this Complaint. As a direct and proximate result of Defendant’s

actions and inactions, Plaintiffs and Class Members have been put at an increased risk of credit

fraud or identity theft, and Defendant has an obligation to mitigate damages by providing adequate

credit and identity monitoring services. Defendant is liable to Plaintiffs and Class Members for the

reasonable costs of future credit and identity monitoring services for a reasonable period of time,

substantially in excess of one year. Defendant is also liable to Plaintiffs and Class Members to the

extent that they have directly sustained damages as a result of identity theft or other unauthorized

use of their PII, including the amount of time Plaintiffs and the Class Members have spent and will

continue to spend as a result of Defendant’s negligence. Defendant is also liable to Plaintiffs and

Class Members to the extent their PII has been diminished in value because Plaintiffs and Class

Members no longer control their PII and to whom it is disseminated.

                                             COUNT II

                                      NEGLIGENCE PER SE

               (Brought on Behalf of the Nationwide Class, or, in the alternative,
                   the Ohio Class, the Illinois Class and the Colorado Class)

                Plaintiffs repeat and reaffirm, as if fully set forth, the allegations of paragraphs 1

through 141.




                                                - 36 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 37 of 59




               Pursuant to the Federal Trade Commission Act (“FTCA”), 15 U.S.C. § 45,

Defendant had a duty to provide fair and adequate computer systems and data security to safeguard

the PII of Plaintiffs and Class Members.

               The FTC Act prohibits “unfair . . . practices in or affecting commerce,” which the

FTC has interpreted to include businesses’ failure to use reasonable measures to protect PII. The

FTC publications and orders described above also form part of the basis of Defendant’s duty in

this regard.

               Defendant solicited, gathered, and stored PII of Plaintiffs and the Class Members

to facilitate transactions which affect commerce.

               Defendant violated the FTC Act (and similar state statutes) by failing to use

reasonable measures to protect PII of Plaintiffs and the Class Members and not complying with

applicable industry standards, as described herein. Defendant’s conduct was particularly

unreasonable given the nature and amount of PII obtained and stored and the foreseeable

consequences of a data breach on Defendant’s systems.

               Defendant’s violation of the FTC Act (and similar state statutes) constitutes

negligence per se.

               Plaintiffs and the Class Members are within the class of persons that the FTC Act

was intended to protect.

               The harm that occurred as a result of the breach is the type of harm the FTC Act

was intended to guard against. The FTC has pursued enforcement actions against businesses,

which, as a result of their failure to employ reasonable data security measures caused the same

harm as that suffered by Plaintiffs and the Class Members.




                                              - 37 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 38 of 59




               As a direct and proximate result of Defendant’s negligence per se, Plaintiffs and

the Class Members have suffered, and continue to suffer, damages arising from the breach as

described above.

                                           COUNT III

                                    INVASION OF PRIVACY

               (Brought on Behalf of the Nationwide Class or, in the alternative,
                   the Ohio Class, the Illinois Class and the Colorado Class)

               Plaintiffs repeat and reaffirm, as if fully set forth, the allegations of paragraphs 1

through 141.

               Defendant invaded Plaintiffs’ and the Class Members’ right to privacy by allowing

the unauthorized access to Plaintiffs’ and Class Members’ PII and by negligently maintaining the

confidentiality of Plaintiffs’ and Class Members’ PII, as set forth above.

               The intrusion was offensive and objectionable to Plaintiffs, the Class Members, and

to a reasonable person of ordinary sensibilities in that Plaintiffs’ and Class Members’ PII was

disclosed without prior written authorization of Plaintiffs and the Class.

               The intrusion was into a place or thing which was private and is entitled to be

private, in that Plaintiffs and the Class Members provided and disclosed their PII to Defendant

privately with an intention that the PII would be kept confidential and protected from unauthorized

disclosure. Plaintiffs and the Class Members were reasonable to believe that such information

would be kept private and would not be disclosed without their written authorization.

               As a direct and proximate result of Defendant’s above acts, Plaintiffs’ and the Class

Members’ PII was viewed, distributed, and used by persons without prior written authorization and

Plaintiffs and the Class Members suffered damages as described herein.




                                               - 38 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 39 of 59




               Defendant is guilty of oppression, fraud, or malice by permitting the unauthorized

disclosure of Plaintiffs’ and the Class Members’ PII with a willful and conscious disregard of

Plaintiffs’ and the Class Members’ right to privacy.

               Unless and until enjoined, and restrained by order of this Court, Defendant’s

wrongful conduct will continue to cause Plaintiffs and the Class Members great and irreparable

injury in that the PII maintained by Defendant can be viewed, printed, distributed, and used by

unauthorized persons. Plaintiffs and Class Members have no adequate remedy at law for the

injuries in that a judgment for the monetary damages will not end the invasion of privacy for

Plaintiffs and the Class, and Defendant may freely treat Plaintiffs’ and Class Members’ PII with

sub-standard and insufficient protections.

                                             COUNT IV

                                    UNJUST ENRICHMENT

              (Brought on Behalf of the Nationwide Class or, in the alternative,
                  the Ohio Class, the Illinois Class and the Colorado Class)

               Plaintiffs repeat and reaffirm, as if fully set forth, the allegations of paragraphs 1

through 141 and plead this claim, to the extent necessary, in the alternative to their claims at law.

               Plaintiffs and Class Members have an interest, both equitable and legal, in their PII

that was conferred upon, collected by, and maintained by Defendant and that was ultimately

compromised in the Breach.

               Defendant, by way of its acts and omissions, knowingly and deliberately enriched

itself by saving the costs it reasonably should have expended on security measures to secure

Plaintiffs’ and Class Members’ PII.




                                                - 39 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 40 of 59




                Defendant also understood and appreciated that the PII pertaining to Plaintiffs and

Class Members was private and confidential and its value depended upon Defendant maintaining

the privacy and confidentiality of that PII.

                Instead of providing for a reasonable level of security that would have prevented

the Breach—as is common practice among companies entrusted with such PII—Defendant instead

consciously and opportunistically calculated to increase its own profits at the expense of Plaintiffs

and Class Members. Nevertheless, Defendant continued to obtain the benefits conferred on it by

Plaintiffs and Class Members. The benefits conferred upon, received, and enjoyed by Defendant

were not conferred officiously or gratuitously, and it would be inequitable and unjust for Defendant

to retain these benefits.

                Plaintiffs and Class Members, on the other hand, suffered as a direct and proximate

result. As a result of Defendant’s decision to profit rather than provide requisite security, and the

resulting Breach disclosing Plaintiffs’ and Class Members’ PII, Plaintiffs and Class Members

suffered and continue to suffer considerable injuries in the forms of, inter alia, identity theft,

attempted identity theft, time and expenses mitigating harms, diminished value of PII, loss of

privacy, and increased risk of harm.

                Thus, Defendant engaged in opportunistic conduct in spite of its duties to Plaintiffs

and Class Members, wherein it profited from interference with Plaintiffs’ and Class Members’

legally protected interests. As such, it would be inequitable, unconscionable, and unlawful to

permit Defendant to retain the benefits it derived as a consequence of its conduct.

                Accordingly, Plaintiffs, on behalf of themselves and the Class, respectfully request

that this Court award relief in the form of restitution or disgorgement in the amount of the benefit

conferred on Defendant as a result of its wrongful conduct, including specifically, the amounts that




                                                - 40 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 41 of 59




Defendant should have spent to provide reasonable and adequate data security to protect Plaintiffs’

and Class Members’ PII, and/or compensatory damages.

                                            COUNT V

                                           BAILMENT

                (Brought on Behalf of Nationwide Class or, in the alternative,
                  the Ohio Class, the Illinois Class and the Colorado Class)

               Plaintiffs repeat and reaffirm, as if fully set forth, the allegations of paragraphs 1

through 141.

               Plaintiffs and Class Members provided, or authorized disclosure of, their PII to

Defendant for the exclusive purpose of applying for unemployment benefits and using the

associated portal.

               In allowing their PII to be made available to Defendant, Plaintiffs and Class

Members intended and understood that Defendant would adequately safeguard their PII.

               For its own benefit, Defendant accepted possession of Plaintiffs’ and Class

Members’ PII for the purpose of making available its own services.

               By accepting possession of Plaintiffs’ and Class Members’ PII, Defendant

understood that Plaintiffs and Class Members expected Defendant to adequately safeguard their

personal information. Accordingly, a bailment (or deposit) was established for the mutual benefit

of the parties. During the bailment (or deposit), Defendant owed a duty to Plaintiffs and Class

Members to exercise reasonable care, diligence, and prudence in protecting their personal

information.

               Defendant breached its duty of care by failing to take appropriate measures to

safeguard and protect Plaintiffs’ and Class Members’ personal information, resulting in the

unlawful and unauthorized access to and misuse of Plaintiffs’ and Class Members’ PII.




                                               - 41 -
        Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 42 of 59




               As a direct and proximate result of Defendant’s breach of its duty, Plaintiffs and

Class Members suffered consequential damages that were reasonably foreseeable to Defendant,

including but not limited to the damages set forth above.

               As a direct and proximate result of Defendant’s breach of its duties, the personal

information of Plaintiffs and Class Members entrusted, directly or indirectly, to Defendant during

the bailment (or deposit) was damaged and its value diminished.

                                           COUNT VI

                                   BREACH OF CONTRACT

               (Brought on Behalf of the Nationwide Class or, in the alternative,
                   the Ohio Class, the Illinois Class and the Colorado Class)

               Plaintiffs repeat and reaffirm, as if fully set forth, the allegations of paragraphs 1

through 141.

               When Defendant and the various state governments entered into contracts to

provide Plaintiffs and Class Members with benefits under the PUA program, they intended to

directly provide financial and other benefits to Plaintiffs and Class Members. As a result,

Defendant received taxpayer funds through the CARES Act and was required to be provided

Plaintiffs’ and Class Members’ PII, which it was obligated to keep confidential. Accordingly,

Plaintiffs and Class Members were intended third-party beneficiaries under the contracts between

the government and Defendant.

               Defendant violated the contracts by failing to employ reasonable and adequate

privacy practices and measures, leading to the disclosure of Plaintiffs’ and Class Members’ PII for

purposes not required or permitted under the contracts or the law.

               Plaintiffs and Class Members have been damaged by Defendant’s breaches of its

contracts with their state governments by incurring the harms and injuries described herein arising




                                               - 42 -
        Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 43 of 59




from the Breach now and in the future. Additionally, because Plaintiffs and Class Members

continue to be third-party beneficiaries in the ongoing administration and distribution of benefits

to them under the contracts, and because damages may not provide a complete remedy for the

breaches alleged herein, Plaintiffs and Class Members are therefore entitled to specific

performance of the contracts to ensure data security measures necessary to properly effectuate the

contracts maintain the security of their PII from unlawful exposure.

               Defendant’s conduct as alleged herein also violated the implied covenant of good

faith and fair dealing inherent in every contract, and Defendant is liable to Plaintiffs and Class

Members for associated damages and specific performance.

                                           COUNT VII

                             BREACH OF IMPLIED CONTRACT

               (Brought on Behalf of the Nationwide Class or, in the alternative,
                   the Ohio Class, the Illinois Class and the Colorado Class)

               Plaintiffs repeat and reaffirm, as if fully set forth, the allegations of paragraphs 1

through 141.

               Defendant invited applicants, including Plaintiffs and the Class Members, to use its

portal in order to apply for unemployment benefits. As consideration for the benefits Defendants

were to administer, Plaintiffs and Class Members provided their PII to Defendant. When Plaintiffs

and Class Members provided their PII to Defendant, they entered into implied contracts by which

Defendant agreed to protect their PII and only use it solely to administer benefits. As part of the

offer, Defendant would safeguard the PII using reasonable or industry-standard means.

               Accordingly, Plaintiffs and the Class Members accepted Defendant’s offer to

administer benefits (for which Defendant was compensated by their state governments) and

provided Defendant their PII by using the portal.




                                               - 43 -
        Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 44 of 59




               Plaintiffs and Class Members fully performed their obligations under the implied

contracts with Defendant. However, Defendant breached the implied contracts by failing to

safeguard Plaintiffs’ and Class Members’ PII.

               The losses and damages Plaintiffs and Class Members sustained that are described

herein were the direct and proximate result of Defendant’s breaches of its implied contracts with

them. Additionally, because Plaintiffs and Class Members continue to be parties to the ongoing

administration and distribution of benefits under the contracts, and because damages may not

provide a complete remedy for the breaches alleged herein, Plaintiffs and Class Members are

therefore entitled to specific performance of the contracts to ensure data security measures

necessary to properly effectuate the contracts maintain the security of their PII from unlawful

exposure.

               Defendant’s conduct as alleged herein also violated the implied covenant of good

faith and fair dealing inherent in every contract, and Defendant is liable to Plaintiffs and Class

Members for associated damages and specific performance.

                                          COUNT VIII

      BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

               (Brought on Behalf of the Nationwide Class or, in the alternative,
                   the Ohio Class, the Illinois Class and the Colorado Class)

               Plaintiffs repeat and reaffirm, as if fully set forth, the allegations of paragraphs 1

through 141.

               As described above, Plaintiffs and Class Members were (1) third-party

beneficiaries under the contracts between Defendant and their governments; and (2) were parties

to an implied contract with Defendant when they provided their PII in order to obtain benefits.




                                                - 44 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 45 of 59




                Inherent in every contract is that implied covenant of good faith and fair dealing,

which Defendant violated by failing to maintain reasonable data security protocols, leading to the

disclosure of Plaintiffs and Class Members’ PII for purposes not required or permitted under the

contracts or applicable law.

                The losses and damages Plaintiffs and Class Members sustained that are described

herein and were the direct and proximate result of Defendant’s breaches of the implied covenant

of good faith and fair dealing. Additionally, because Plaintiffs and Class Members continue to be

parties to the ongoing administration and distribution of benefits under the contracts (and as

intended third-party beneficiaries of the contracts between Defendant and their governments), and

because damages may not provide a complete remedy for the breaches alleged herein, Plaintiffs

and Class Members are therefore entitled to specific performance of the contracts to ensure data

security measures necessary to properly effectuate the contracts maintain the security of their PII

from unlawful exposure.

                                            COUNT IX

                                  BREACH OF CONFIDENCE

               (Brought on Behalf of the Nationwide Class, or, in the alternative,
                   the Ohio Class, the Illinois Class and the Colorado Class)

                Plaintiffs repeat and reaffirm, as if fully set forth, the allegations of paragraphs 1

through 141.

                As alleged above, Plaintiff and Class Members had agreements with Defendant,

both express and implied, that required Defendant to keep their PI confidential.

                Defendant breached that confidence by disclosing Plaintiffs’ and Class Members’

PI without their authorization and for unnecessary purposes.




                                                - 45 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 46 of 59




               As a result of the Breach, Plaintiff and Class Members suffered damages that were

attributable to Defendant’s failure to maintain confidence in their PII.

                                            COUNT X

                        COLORADO CONSUMER PROTECTION ACT
                             Colo. Rev. Stat. §§ 6-1-101, et seq.

                            (Brought on behalf of the Colorado Class)

               Plaintiff Allison-Pickering (“Plaintiff,” for purposes of this Count), individually

and on behalf of the Colorado Class, repeat and reaffirm, as if fully set forth, the allegations of

paragraphs 1 through 141.

               Deloitte is a “person” as defined by Colo. Rev. Stat. § 6-1-102(6).

               Plaintiff and Colorado Class Members are persons who were injured by Deloitte’s

engaging in deceptive trade practices in the course of its business.

               Defendant engaged in deceptive trade practices in the course of its business, in

violation of Colo. Rev. Stat. § 6-1-105(1), including by:

               a.      Knowingly or recklessly making a false representation as to the

                       characteristics of products and services;

               b.      Representing that services are of a particular standard, quality, or grade,

                       though Defendant knew or should have known that they were another;

               c.      Failing to implement and maintain reasonable security and privacy

                       measures to protect Plaintiff and Colorado Class Members’ PII, which was

                       a direct and proximate cause of the Breach;

               d.      Failing to identify foreseeable security and privacy risks, remediate

                       identified security and privacy risks, and adequately improve security and

                       privacy measures, which was a direct and proximate cause of the Breach;




                                               - 46 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 47 of 59




                e.      Failing to comply with common law and statutory duties pertaining to the

                        security and privacy of Plaintiff and Colorado Class Members’ PII,

                        including duties imposed by the FTC Act, 15 U.S.C. § 45, which was a

                        direct and proximate cause of the Breach;

                f.      Misrepresenting that it would protect the privacy and confidentiality of

                        Plaintiff and Colorado Class Members’ PII, including by implementing and

                        maintaining reasonable security measures;

                g.      Misrepresenting that it would comply with common law and statutory duties

                        pertaining to the security and privacy of Plaintiff and Colorado Class

                        Members’ PII, including duties imposed by the FTC Act, 15 U.S.C. § 45

                h.      Omitting, suppressing, and concealing the material fact that it did not

                        reasonably or adequately secure Plaintiff and Colorado Class Members’ PII;

                        and

                i.      Omitting, suppressing, and concealing the material fact that it did not

                        comply with common law and statutory duties pertaining to the security and

                        privacy of Plaintiff and Colorado Class Members’ PII, including duties

                        imposed by the FTC Act, 15 U.S.C. § 45.

                Defendant’s representations and omissions were material because they were likely

to deceive reasonable persons about the adequacy of Deloitte’s data security and ability to protect

the confidentiality of PII.

                Deloitte intended to mislead Plaintiff and Colorado Class Members, as well as the

state agencies with which it contracted, and induce them to rely on its misrepresentations and

omissions.




                                               - 47 -
          Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 48 of 59




                Plaintiff and the Colorado Class Members acted reasonably in relying on Deloitte’s

misrepresentations and omissions, the truth of which they could not have discovered.

                Deloitte acted intentionally, knowingly, and maliciously to violate Colorado’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Colorado Class Members’

rights.

                As a direct and proximate result of Deloitte’s deceptive trade practices, Plaintiff

and Colorado Class Members suffered injuries to their legally protected interests, including their

legally protected interest in the confidentiality and privacy of their PII.

                Deloitte’s deceptive trade practices significantly impact the public because it is

providing services that are used by thousands of Colorado consumers to receive essential benefits.

                Plaintiff and Colorado Class Members seek all monetary and non-monetary relief

allowed by law, including the greater of: (a) actual damages, (b) $500, or (c) three times actual

damages (for Deloitte’s bad faith conduct); injunctive relief; and reasonable attorneys’ fees and

costs.

                                             COUNT XI

               ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT,
                              815 IlCS §§ 510/1, et seq.

                                   (On behalf of the Illinois Class)

                Plaintiffs Neal, Haiman, Cabot, Julius and Niedelson (“Plaintiffs” for purposes of

this Count), individually and on behalf of the Illinois Class, repeats and reaffirm Paragraphs 1-

141, as if fully alleged herein.

                Deloitte is a “person” as defined by 815 ILCS § 510/1(5).

                Deloitte engaged in deceptive trade practices in the conduct of its business, in

violation of 815 ILCS§ 510/2(a), including:




                                                - 48 -
Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 49 of 59




    a.    Representing that goods or services have characteristics that they do not

          have;

    b.    Representing that goods or services are of a particular standard, quality, or

          grade if they are of another;

    c.    Engaging in other conduct that creates a likelihood of confusion or

          misunderstanding;

    d.    Failing to implement and maintain reasonable security and privacy

          measures to protect Plaintiffs and Illinois Class Members’ PII, which was a

          direct and proximate cause of the Breach;

    e.    Failing to identify foreseeable security and privacy risks, remediate

          identified security and privacy risks, and adequately improve security and

          privacy measures, which was a direct and proximate cause of the Breach;

    f.    Failing to comply with common law and statutory duties pertaining to the

          security and privacy of Plaintiffs and Illinois Class Members’ PII, including

          duties imposed by the FTC Act, 15 U.S.C. § 45, which was a direct and

          proximate cause of the Breach;

    g.    Misrepresenting that it would protect the privacy and confidentiality of

          Plaintiff and Illinois Class Members’ PII, including by implementing and

          maintaining reasonable security measures;

    h.    Misrepresenting that it would comply with common law and statutory duties

          pertaining to the security and privacy of Plaintiffs and Illinois Class

          Members’ PII, including duties imposed by the FTC Act, 15 U.S.C. § 45;




                                  - 49 -
          Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 50 of 59




                i.      Omitting, suppressing, and concealing the material fact that it did not

                        reasonably or adequately secure Plaintiffs and Illinois Class Members’ PII;

                        and

                j.      Omitting, suppressing, and concealing the material fact that it did not

                        comply with common law and statutory duties pertaining to the security and

                        privacy of Plaintiffs and Illinois Class Members’ PII, including duties

                        imposed by the FTC Act, 15 U.S.C. § 45.

                Defendant’s representations and omissions were material because they were likely

to deceive reasonable persons about the adequacy of Deloitte’s data security and ability to protect

the confidentiality of PII.

                The above unfair and deceptive practices and acts by Deloitte were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff and

Illinois Class Members that they could not reasonably avoid; this substantial injury outweighed

any benefits to the public or competition.

                As a direct and proximate result of Deloitte’s unfair, unlawful, and deceptive trade

practices, Plaintiff and Illinois Class Members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, as described

herein.

                Plaintiff and Illinois Class Members seek all monetary and non-monetary relief

allowed by law, including injunctive relief and reasonable attorney’s fees.

                                             COUNT XII

                                     INJUNCTIVE RELIEF

                          (Brought on Behalf of the Nationwide Class)




                                               - 50 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 51 of 59




                Plaintiffs repeat and reaffirm, as if fully set forth, the allegations of paragraphs 1

through 141.

                Defendant’s above-described wrongful actions, inaction, omissions, want of

ordinary care, nondisclosures, and resulting Breach have caused (and will continue to cause)

Plaintiffs and Class Members to suffer irreparable harm in the form of, inter alia, (i) identity theft

and identity fraud, (ii) invasion of privacy, (iii) loss of the intrinsic value of their privacy and PII,

(iv) breach of the confidentiality of their PII, (v) deprivation of the value of their PII, for which

there is a well- established national and international market, (vi) the financial and temporal cost

of monitoring their credit, monitoring their financial accounts, and mitigating their damages, and

(vii) the imminent, immediate, and continuing increased risk of ongoing identity theft and identity

fraud. Such irreparable harm will not cease unless and until enjoined by this Court.

                Plaintiffs and Class Members, therefore, are entitled to injunctive relief and other

appropriate affirmative relief including, inter alia, an order compelling Defendant to (i) notify

each person whose PII was exposed in the security breach, (ii) provide credit monitoring to each

such person for a reasonable period of time, substantially in excess of one year, (iii) establish a

fund (in an amount to be determined) to which such persons may apply for reimbursement of the

time and out-of-pocket expenses they incurred to remediate identity theft and/or identity fraud (i.e.,

data breach insurance), and (iv) discontinue its above-described wrongful actions, inaction,

omissions, want of ordinary care, nondisclosures, and resulting Breach.

                Plaintiffs and Class Members also are entitled to injunctive relief requiring

Defendant to implement and maintain data security measures, policies, procedures, controls,

protocols, and software and hardware systems, including, inter alia, (i) engaging third-party

security auditors/penetration testers and internal security personnel to conduct testing, including




                                                 - 51 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 52 of 59




simulated attacks, penetration tests, and audits on Defendant’s computer systems on a periodic

basis, (ii) engaging third-party security auditors and internal personnel to run automated security

monitoring, (iii) auditing, testing, and training its security personnel regarding any new or

modified procedures, (iv) conducting regular database scanning and security checks, (v) regularly

evaluating web applications for vulnerabilities to prevent web application threats, and

(vi) periodically conducting internal training and education to inform internal data security

personnel how to identify and contain data security lapses.

               If an injunction is not issued, Plaintiffs and Class Members will suffer irreparable

injury in the event Defendant commits another security lapse, the risk of which is real, immediate,

and substantial.

               The hardship to Plaintiffs and Class Members if an injunction does not issue

exceeds the hardship to Defendant if an injunction is issued. Among other things, if Defendant

suffers another massive security lapse, Plaintiffs and Class Members will likely again incur

millions of dollars in damages. On the other hand, and setting aside the fact that Defendant has a

pre-existing legal obligation to employ adequate data security measures, Defendant’s cost to

comply with the above-described injunction it is already required to implement is relatively

minimal.

               Issuance of the requested injunction will not disserve the public interest. To the

contrary, such an injunction would benefit the public by preventing another security lapse, thereby

eliminating the damages, injury, and harm that would be suffered by Plaintiffs, Class Members,

and the numerous future applicants whose confidential and sensitive PII would be compromised.




                                              - 52 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 53 of 59




                                           COUNT XIII

                                    DECLARATORY RELIEF

                          (Brought on Behalf of the Nationwide Class)

               Plaintiffs repeat and reaffirm, as if fully set forth, the allegations of paragraphs 1

through 141.

               Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq., the Court is

authorized to enter a judgment declaring the rights and legal relations of the parties and grant

further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here,

that are tortious and violate the terms of the federal and state statutes described in this Complaint.

               An actual controversy has arisen in the wake of the Breach regarding Defendant’s

present and prospective common law and other duties to reasonably safeguard PII and whether

Defendant is currently maintaining data security measures adequate to protect Plaintiffs and Class

Members from further data breaches that compromise their PII. Plaintiffs and Class Members

remain at imminent risk that further compromises of their PII will occur in the future.

               Pursuant to the Declaratory Judgment Act, 28 U.S.C. §2201, et seq., Plaintiffs and

Class Members request the Court to enter a judgment declaring, inter alia, (i) Defendant owed

(and continues to owe) a legal duty to safeguard and protect Plaintiffs’ and Class Members’ PII,

(ii) Defendant breached (and continues to breach) such legal duties by failing to safeguard and

protect Plaintiffs’ and Class Members’ PII, and (iii) Defendant’s breach of its legal duties directly

and proximately caused the Breach, and the resulting damages, injury, and harm suffered by

Plaintiffs and Class Members.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, for themselves and Class Members, respectfully request that:




                                                - 53 -
         Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 54 of 59




       A.      This action be certified as a class action;

       B.      Plaintiffs be designated Class Representatives; and

       C.      Plaintiffs’ counsel be appointed as Class Counsel;

       D.      Judgment be awarded against Defendant, in Plaintiffs’ favor for:

               (i)     compensatory and punitive damages in an amount to be determined by the

                       trier of fact;

               (ii)    declaratory and injunctive relief (as set forth above);

               (iii)   attorneys’ fees, litigation expenses, and costs of suit incurred through the

                       trial and any appeals of this case;

               (iv)    pre- and post-judgment interest on any amounts awarded; and

               (v)     such other and further relief the Court deems just and proper.

                                          JURY DEMAND

       Plaintiffs, individually and on behalf of the Class Members, respectfully demand a trial by

jury on all of their claims and causes of action so triable.

Dated: September 21, 2020                      Respectfully submitted,

                                               GOLDENBERG SCHNEIDER, L.P.A.

                                               By: /s/Jeffrey S. Goldenberg
                                               Jeffrey S. Goldenberg (pro hac vice)
                                               4445 Lake Forest Drive, Suite 490
                                               Cincinnati, OH 45242
                                               Phone: (513) 345-8297
                                               Fax: (513) 345-8294
                                               jgoldenberg@gs-legal.com
                                               Interim Lead Counsel




                                                - 54 -
Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 55 of 59




                            KAPLAN FOX & KILSHEIMER LLP
                            Frederic S. Fox (S.D.N.Y. Bar FF9102)
                            850 Third Avenue
                            New York, NY 10022
                            Phone: (212) 687-1980
                            Fax: (212) 687-7714
                            ffox@kaplanfox.com
                            Interim Liaison Counsel


                            CARLSON LYNCH LLP
                            Katrina Carroll*
                            111 W. Washington Street, Suite 1240
                            Chicago, IL 60602
                            Phone: (312) 750-1265
                            kcarroll@carlsonlynch.com
                            Interim Executive Committee


                            MASON LIETZ & KLINGER LLP
                            Gary E. Mason (pro hac vice)
                            5101 Wisconsin Avenue, NW, Suite 305
                            Washington, D.C. 20016
                            Phone: (202) 640-1160
                            gmason@masonllp.com
                            Interim Executive Committee


                            LEVIN SEDRAN & BERMAN, LLP
                            Charles E. Schaffer (pro hac vice)
                            510 Walnut Street – Suite 500
                            Philadelphia, PA 19106-3697
                            Phone: (215) 592-1500
                            cschaffer@lfsblaw.com
                            Interim Executive Committee


                            MORGAN & MORGAN
                            John A. Yanchunis (pro hac vice)
                            201 North Franklin Street, 7th Floor
                            Tampa, Florida 33602
                            Phone: (813) 275-5272
                            JYanchunis@ForThePeople.com
                            Interim Executive Committee




                             - 55 -
Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 56 of 59




                            CONSUMER PROTECTION LEGAL, LLC
                            Tiffany Marko Yiatras (pro hac vice)
                            308 Hutchinson Road
                            Ellisville, Missouri 63011-2029
                            Phone: (314) 541-0317
                            tiffany@consumerprotectionlegal.com
                            Interim Executive Committee


                            PEARSON, SIMON & WARSHAW, LLP
                            Melissa S. Weiner*
                            800 LaSalle Avenue, Suite 2150
                            Minneapolis, Minnesota 55402
                            Phone: (612) 389-0600
                            Fax: (612) 389-0610
                            mweiner@pswlaw.com
                            Interim Executive Committee


                            ZIMMERMAN LAW OFFICES, P.C.
                            Thomas A. Zimmerman, Jr. (pro hac vice)
                            77 W. Washington Street, Suite 1220
                            Chicago, Illinois 60602
                            Phone: (312) 440-0020
                            Fax: (312) 440-4180
                            tom@attorneyzim.com
                            Interim Executive Committee


                            KAPLAN FOX & KILSHEIMER LLP
                            Laurence D. King (S.D.N.Y. Bar LK7190)
                            Matthew B. George*
                            1999 Harrison Street, Suite 1560
                            Oakland, California 94612
                            Phone: (415) 772-4700
                            Fax: (415) 772-4707
                            lking@kaplanfox.com
                            mgeorge@kaplanfox.com

                            MORGAN & MORGAN
                            Amanda Peterson (Fed. Bar No. AP1797)
                            90 Broad Street, Suite 1011
                            New York, NY 10004
                            Phone: (212) 738-6299
                            apeterson@forthepeople.com




                             - 56 -
Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 57 of 59




                            THE LYON FIRM, P.C.
                            Joseph M. Lyon (pro hac vice)
                            2754 Erie Ave
                            Cincinnati, Ohio 45208
                            Phone: (513) 381-2333
                            jlyon@thelyonfirm.com

                            TYCKO & ZAVAREEI LLP
                            Hassan A. Zavareei*
                            Katherine M. Aizpuru (Fed. Bar No. 5305990)
                            1828 L Street NW, Suite 1000
                            Washington, D.C. 20036
                            Phone: (202) 973-0900
                            Fax: (202) 973-0950
                            hzavareei@tzlegal.com
                            kaizpuru@tzlegal.com

                            KOPELOWITZ OSTROW FERGUSON
                              WEISELBERG GILBERT
                            Jeff Ostrow*
                            Jonathan M. Streisfeld*
                            1 West Las Olas Blvd. Suite 500
                            Fort Lauderdale, FL 33301
                            Phone: (954) 525-4100
                            Fax: (954) 525-4300
                            ostrow@kolawyers.com
                            streisfeld@kolawyers.com

                            DANNLAW
                            Javier L. Merino (Fed. Bar. No. JM4291)
                            372 Kinderkamack Road, Suite 5
                            Westwood, NJ 07675
                            Phone: (201) 355-3440
                            Fax: (216) 373-0536
                            notices@dannlaw.com

                            DANNLAW
                            Marc E. Dann (pro hac vice)
                            Brian D. Flick*
                            PO Box 6031040
                            Cleveland, OH 44103
                            Phone: (216) 373-0539
                            Fax: (216) 373-0536
                            notices@dannlaw.com




                             - 57 -
Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 58 of 59




                            FREED KANNER LONDON & MILLEN LLC
                            Jonathan M. Jagher*
                            Kimberly A. Justice *
                            923 Fayette Street
                            Conshohocken, PA 19428
                            Phone: (610) 234-6487
                            jjagher@fklmlaw.com
                            kjustice@fklmlaw.com

                            LAW OFFICE OF FRANCIS J. "CASEY"
                            FLYNN, JR.
                            Francis J. "Casey" Flynn, Jr.*
                            3518A Arsenal Street
                            Saint Louis, Missouri 63118
                            Phone: (314) 662-2836
                            casey@lawofficeflynn.com

                            EDELMAN, COMBS, LATTURNER &
                            GOODWIN, LLC
                            Daniel A. Edelman*
                            20 S. Clark Street, Suite 1500
                            Chicago, IL 60603
                            Phone: (312) 917-4502 (direct)
                            dedelman@edcombs.com

                            Attorneys for Plaintiffs

                            *Pro Hac Vice Forthcoming




                             - 58 -
        Case 1:20-cv-03962-LJL Document 82 Filed 09/21/20 Page 59 of 59




                                 CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was filed electronically on September 21, 2020, via the

Court Clerk’s CM/ECF system, which will provide notice to all counsel of record.

                                                          /s/Jeffrey S. Goldenberg
                                                         Jeffrey S. Goldenberg




                                                - 59 -
